[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                            FILED
                                                                  U.S. COURT OF APPEALS
                         ------------------------------------------- ELEVENTH CIRCUIT
                                      No. 05-10859                     November 17, 2005
                                Non-Argument Calendar                 THOMAS K. KAHN
                        --------------------------------------------       CLERK

                       D.C. Docket No. 98-00655-CR-DMM

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                          versus

GUSTAVO ARTEAGA,

                                                          Defendant-Appellant.


                   -------------------------------------------------------
                    Appeal from the United States District Court
                        for the Southern District of Florida
                   ------------------------------------------------------

                                 (November 17, 2005)

Before EDMONDSON, Chief Judge, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

      Defendant-Appellant Gustavo Arteaga, a federal prisoner appealing pro se,

appeals the district court’s denial of his section 18 U.S.C. § 3582(c)(2) motion
seeking modification of his term of imprisonment. No reversible error has been

shown; we affirm.

      Defendant pled guilty in August 2000 to a drug trafficking offense in

violation of 21 U.S.C. § 841(b)(1)(A). The district court concluded that the

appropriate Guideline range was 78 to 97 months imprisonment. Because the

statutory mandatory minimum for the offense conduct was 10 years’

imprisonment, Defendant was sentenced to 10 years’ imprisonment and five years

of supervised release. Defendant appealed his sentence, but the appeal was

dismissed based on a valid appeal waiver in Defendant’s plea agreement.

      Some four years after Defendant’s sentencing, Amendment 668, U.S.S.G.

App.C Supp. (Amend. 668) took effect. Amendment 668 modified the maximum

base offense levels under U.S.S.G. § 2D1.1(a)(3) for certain offenders who meet

the criteria for mitigating role adjustment under §3B1.2. Defendant maintains that

Amendment 668 is a clarifying amendment and is applicable retroactively to allow

for the reduction of his sentence under § 3582(c)(2). The district court denied

Defendant’s motion without opinion.

      We review denial of a motion to reduce sentence under 18 U.S.C. §

3582(c)(2) for abuse of discretion. See United States v. Brown, 332 F.3d 1341,

1343 (11th Cir. 2003). A court may, after consideration of sentencing factors set

                                         2
out in 18 U.S.C. § 3553(a), reduce the term of imprisonment based on a later

lowering of the sentencing range by the Sentencing Commission “if such

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). The Sentencing Commission’s policy,

U.S.S.G. § 1B1.10(a), provides that reduction of a sentence because of a

Guidelines amendment is consistent with Sentencing Commission policy and is

authorized only if the amendment is listed in U.S.S.G. § 1.B1.10(c). And this

Court has ruled that -- consistent with Sentencing Commission policy -- only

amendments listed in § 1.1B.10(c) are subject to retroactive application in the

context of a § 3582(c)(2) motion. See United States v. Rodriguez-Diaz, 19 F.3d

1340, 1341 (11th Cir. 1994).

       Amendment 668 is not listed in § 1B1.10(c). Defendant argues that

Amendment 668 is a clarifying amendment and, as such, may be applied

retroactively in the absence of § 1B1.10(c) listing.* Whatever allowance our case

law may make for retroactive application of clarifying amendments, such

allowance has no application in the context of a § 3582 motion. See United States

v. Armstrong, 347 F.3d 905, 909 (11th Cir. 2003). Whether Amendment 668 is



  *
   Clarifying amendments “clarify a guideline rather than make substantive changes.” United States
v. Gunby, 112 F.3d 1493, 1499 n.9 (11th Cir. 1997).

                                                3
clarifying or substantive is of no consequence; “only amendments, clarifying or

not, listed under subsection (c) of § 1B1.10, and that have the effect of lowering

the sentencing range upon which a sentence was based, may be considered for

reduction of a sentence under § 3582(c)(2).” Id. (emphasis in original).

      The district court committed no abuse of discretion. Because Amendment

668 is not listed in § 1B1.10(c), it is not retroactively applicable and provides no

support for § 3582(c)(2) relief.

      AFFIRMED.




                                          4